Case: 19-11916        Date Filed: 07/13/2020      Page: 1 of 2




                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 19-11916
                               ________________________

                          D.C. Docket No. 1:18-cv-00883-MHC



STEWART S. RICHARDSON, JR.,

                                                          Plaintiff - Appellant,

versus

LIBERTY LIFE ASSURANCE COMPANY OF BOSTON,

                                                          Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (July 13, 2020)

Before WILSON and JILL PRYOR, Circuit Judges, and CORRIGAN,* District
Judge.

*
 Honorable Timothy J. Corrigan, United States District Judge for the Middle District of Florida,
sitting by designation.
               Case: 19-11916    Date Filed: 07/13/2020    Page: 2 of 2




PER CURIAM:

      This appeal arises from Liberty Life Assurance Company of Boston’s

reduction of Stewart S. Richardson, Jr.’s monthly long-term disability benefits.

Richardson contends that Liberty wrongfully reduced his benefits in violation of

the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.

The district court denied his motion for summary judgment and granted Liberty’s

motion for judgment on the administrative record. Richardson appeals both

rulings. Having considered the briefs and record, and with the benefit of oral

argument, we affirm both rulings for the reasons given by the district court in its

well-reasoned order, filed April 15, 2019.

      AFFIRMED.




                                          2